UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): April 24, 2017 (April 24, 2017) Humana Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-5975 61-0647538 (Commission File Number) (IRS Employer Identification No.) 500 West Main Street, Louisville, KY (Address of Principal Executive Offices) (Zip Code) 502-580-1000 (Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17CFR230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 7.01Regulation FD Disclosure Humana Inc. issued a press release this afternoon announcing (i) as previously disclosed, the Company will be hosting an Investor Meeting in New York City on Tuesday, April 25, 2017, at 9:30 a.m., eastern time, that will be webcast through a link via the Company’s Investor Relations page at www.humana.com, (ii) certain financial results for the first quarter 2017, including earnings per diluted common share and revenues, and (iii) updated earnings expectations for the full year ending December 31, 2017.A copy of the release is attached hereto as Exhibit 99 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits: Exhibit No.Description 99 Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. HUMANA INC. BY: /s/ Cynthia H. Zipperle Cynthia H. Zipperle Vice President, Chief Accounting Officerand Controller Dated:April 24, 2017 Item 9.01Financial Statements and Exhibits. (d)Exhibits: Exhibit No.Description 99 Press Release
